10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01012-JLR Document17-1 Filed 07/16/19 Page 1 of 3

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

AT SEATTLE
JENNIFER HARBERS, No. 2:19-cv-01012-JLR
for Herself, as a Private Attorney IW PART AWS DENG WW
General, and/or On Behalf Of All [PROPOSED | w
Others Similarly Situated, ORDER GRANTING LEAVE
TO FILE OVER-LENGTH BRIEF
Plaintiff,
Vv.
EDDIE BAUER LLC,
and DOES 1-20, inclusive,
Defendants.
ORDER GRANTING LEAVE TO FILE 400 108 Avene Mt Se 500
OVER-LENGTH BRIEF - 1 Bellevue, WA 98004
19-CV-01012-JLR 425,233 8650 | FAX: 425.412.7171

www. hattislaw.com

RART

 

 

 
10
11
12
13
14
15
16

17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01012-JLR Document 17-1 Filed 07/16/19 Page 2 of 3

ORDER

THIS MATTER comes before the Court on Plaintiff Jennifer Harbers’ Motion For
Leave To File Over-length Brief (the “Motion”). COATT gawk and DEES Mm gacs

For good cause shown, the Court hereby GRANTS the Motion. Plaintiff Harbers is
granted leave to file an Opposition brief to Defendant Eddie Bauer LLC’s Motion To Compel
Arbitration Or, In The Alternative, Dismiss Plaintiff's Complaint (Dkt. 13) which may be a

Awieky (305

maximum of freadpinei pages in length, exclusive of tables, declarations and exhibits. The

length of Defendant Eddie Bauer LLC’s Reply brief is therefore governed by Local Civil Rule
7(f)(4).

HON. JAMES L. ROBART
United States District Court Judge

Dated: July \%, 2019

 

 

Presented By:

HATTIS & LUKACS

By:/s/ Che Corrington
Che Corrington

Daniel M. Hattis, WSBA No. 50428
dan@hattislaw.com

Che Corrington, WSBA No. 54241
che@hattislaw.com

Hattis & Lukacs

400 108th Avenue NE, Suite 500
Bellevue, WA 98004

Tel: 425.233.8650

Fax: 425.412.7171

Attorneys for Plaintiff Jennifer Harbers and the Proposed Class

, HATTIS & LUKACS
ORDER GRANTING LEAVE TO FILE 400 108" Avenue NE, Suite 500
OVER-LENGTH BRIEF - 2 Bellevue, WA 98004
19-CV-01012-JLR 425.233.8650 | FAX: 425.412.7171

www. hattislaw.com

 

 

 
